Citation Nr: 1717949	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-33 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 2006 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim must again be remanded for additional development of the evidence of record.  While the Board regrets this delay, such additional development is required to ensure a fair disposition of the Veteran's claim.

In February 2017, the Veteran's spouse indicated that the Veteran received VA inpatient psychiatric treatment in August 2015.  The Veteran's claims file does not contain records relating to this treatment, and the AOJ should obtain such records on remand.  

The record contains evidence that the Veteran, in September 2015, filed a claim seeking disability benefits from the Social Security Administration (SSA).  Such records from the SSA may contain information pertinent to the Veteran's claim of entitlement to a TDIU, and the AOJ should undertake all appropriate efforts to obtain such records on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical records not already associated with the Veteran's claim file, including records relating to the Veteran's August 2015 inpatient psychiatric treatment.  

2.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

3.  Then, readjudicate the issue of entitlement to a TDIU.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




